Citation Nr: 0615025	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  04-23 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired mental 
disorder, to include anxiety, depression, and panic.

2.  Entitlement to a total disability rating based on 
individual unemployability.

3.  Entitlement to a nonservice-connected pension.


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel





INTRODUCTION

Available documents reflect the veteran had active service 
from August 1997 to January 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims.

The veteran requested a Board Hearing, which an October 2004 
Board letter informed her was scheduled for November 2, 2004.  
The claims file reflects no evidence of the letter having 
been returned as undeliverable.  The veteran failed to appear 
for her scheduled hearing, and the claims file reflects no 
evidence of her having requested that the hearing be 
rescheduled.  Thus, the hearing request is deemed withdrawn.  
See 38 C.F.R. § 20.702 (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The notice requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002), and codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005), 
requires VA to notify the claimant of any evidence that is 
necessary to substantiate the claim, as well as the evidence 
VA will attempt to obtain and which evidence the claimant is 
responsible for providing.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The April 2002 VCAA notice letter provided to the veteran 
addressed her claims for entitlement to service connection 
for an acquired mental disorder, to include anxiety, 
depression, and panic, but it did not inform the veteran of 
the evidence needed to support a claim for TDIU.  The veteran 
also applied for a nonservice-connected pension, but the 
April 2002 VCAA Notice Letter did not address that claim at 
all.  Thus, the appeal of that claim and the TDIU claim must 
be remanded for issuance of a proper notice.  38 U.S.C.A. 
§ 5103.  In addition, the last income information for pension 
purposes was provided in February 2002.  The veteran should 
be provided income forms to complete for subsequent years.

Further, during the pendency of this appeal the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating, to included TDIU, or effective 
date for the disability on appeal.  This procedural 
deficiency can be cured while the case is on remand for 
additional development by providing a proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
her that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.

The RO expended diligent effort to develop the veteran's 
service medical and personnel records but without fruitful 
results.  The Board's initial review of this appeal, however, 
reveals that there may be additional avenues of development 
not yet pursued.

Private treatment records associated with the claims file 
reflect the earliest date of treatment as August 1999.  Thus, 
the salient issue is whether there is any nexus with her 
active service.  Her DD Form 214 reflects that her active 
service was from August 1997 to January 1999.  In her written 
submissions in support of her application, however, the 
veteran related that she was not, in fact, released from 
active duty until February 2001.  Block 25 of her DD Form 214 
references a letter of the Commander, Naval Recruitment 
Command, dated February 15, 2001, as part of the authority 
for the veteran's separation.  

The veteran's pre-service physical examination reflects that 
her examination was related to an Army ROTC scholarship, but 
she ended up pursuing a commission in the U.S. Navy.  The DD 
Form 214 reflects that the veteran was in the Navy Officer 
Candidate School at the time of her discharge from active 
duty.  The claims file further reveals that the veteran was 
apparently enrolled at Norfolk State University as part of 
that process.

The RO inquired of the National Personnel Records Center and 
the Naval Recruiting District where the veteran entered the 
Navy, with negative results from the former and no reply at 
all from the latter.  The claims file reflects no evidence of 
any inquiry to the Navy Recruitment Command, which may very 
well be the repository for any existing records related to 
the veteran.  VA's duty to assist the veteran with 
development of her claim mandates an inquiry to that command.  
The Board also notes that the veteran's February 2002 
statement in support of her claim reflects that she retained 
legal representation to assist her with obtaining her 
separation from the Navy.  The veteran's attorney may still 
have records related to that representation.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied with 
respect to the claims for TDIU and 
nonservice-connected pension.  See also 38 
C.F.R. § 3.159 (2002).  The notice should 
also advise her that a disability rating 
and an effective date for the award of 
benefits will be assigned if service 
connection is awarded, and also includes 
an explanation as to the type of evidence 
that is needed to establish both a 
disability rating and an effective date, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

The veteran should also be asked to 
provide income information for her pension 
claim since February 2002.

2.  After the above is complete, ask the 
veteran to provide any information 
related to her discharge from the Navy 
that she or her attorney may possess.  
Please inform her that she also has the 
option of providing a release of her 
attorney-client privilege and authorizing 
the RO to obtain any records on her 
behalf from her attorney.

3.  After the above is complete, the RO 
should inquire of appropriate Naval 
officials as to the existence of medical 
and/or personnel records related to the 
veteran.  The RO should direct these 
inquiries to: Navy Personnel Command; 
PERS 312; 5720 Integrity Drive; 
Millington, TN 38055.  Send a similar 
inquiry to the Commander, Navy 
Recruitment Command; 5722 Integrity 
Drive, Bldg 784; Millington, TN 38055.  
The RO should inquire specifically as to 
what was the veteran's duty status 
between January 1999 and February 2001.  
If no records obtainable, the inquiry and 
negative results should 
be documented in the claims file, along 
with a determination by the RO that any 
further attempts would be futile.

4.  After all of the above is completed, 
the RO shall review any and all evidence 
obtained since the Supplemental Statement 
of the Case (SSOC) in light of all the 
other evidence of record and readjudicate 
the veteran's claim.  Should any 
additional evidence developed indicate 
the propriety of a VA examination, then 
the RO should arrange such.  To the 
extent that any benefit sought on appeal 
remains denied, the RO should issue the 
veteran a SSOC and provide her an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


